DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:

A. 	Figs.  2A-2B		A memory device comprising a dielectric layer having 
a first thickness thinner than a second thickness, the first thickness being a thickness between the first conductive layer and the third conductive layer. Claims 1-8

B.	Figs. 29A-29B	A memory device comprising a dielectric layer having 
a first thickness thicker than a second thickness, the first thickness being a thickness between the first conductive layer and the third conductive layer. Claims 9-16

C.	Figs. 34A-34B	A memory device comprising a dielectric layer 
including a first region, a second region, and a third 
region, the first region being provided between the first conductive layer and the third conductive 
Claims 17-21

The species are independent or distinct because they each disclose elements not found in each other. For instance, species A discloses a dielectric layer having a first thickness thinner than a second thickness, the first thickness being a thickness between the first conductive layer and the third conductive layer. Species B discloses a dielectric layer having a first thickness thicker than a second thickness, the first thickness being a thickness between the first conductive layer and the third conductive layer. Neither of these elements are found in each other or species C which discloses a dielectric layer including a first region, a second region, and a third region, the first region being provided between the first conductive layer and the third conductive layer and mainly having at least one of orthorhombic crystal and trigonal crystal. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815